                                             Case 2:18-cv-01646-JAD-PAL Document 30 Filed 03/22/19 Page 1 of 3



                                     1   Michael Kind, Esq.
                                         Nevada Bar No. 13903
                                     2
                                         KAZEROUNI LAW GROUP, APC
                                     3   6069 S. Fort Apache Rd., Ste. 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   Fax: (800) 520-5523
                                         mkind@kazlg.com
                                     6
                                     7   David H. Krieger, Esq.
                                         Nevada Bar No. 9086
                                     8
                                         HAINES & KRIEGER, LLC
                                     9   8985 S. Eastern Avenue, Ste. 350
                                         Henderson, NV 89123
                                    10
                                         Phone: (702) 880-5554
                                    11   Fax: (702) 385-5518
                                         Email: dkrieger@hainesandkrieger.com
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Attorneys for Plaintiff Carole E. DeAngelis
      Las Vegas, NV 89148




                                    13
                                    14                          UNITED STATES DISTRICT COURT
                                    15
                                                                     DISTRICT OF NEVADA
                                    16
                                            Carole E. DeAngelis,                                 Case No. 2:18-cv-01646-JAD-PAL
                                    17
                                                            Plaintiff,                           Stipulation
                                                                                                 Stipulation and
                                                                                                               ofOrder
                                                                                                                  Dismissal of
                                    18                                                           Dismissing  Claims againstServices
                                            v.                                                   Equifax Information
                                    19                                                           Equifax
                                                                                                 LLC      Information Services, LLC

                                    20      American Honda Finance Corp. and
                                            Equifax Information Services, LLC,                              ECF No. 30
                                    21
                                    22                      Defendant.

                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !1                   CASE NO. 2:18-cv-01646-JAD-PAL
                                             Case 2:18-cv-01646-JAD-PAL Document 30 Filed 03/22/19 Page 2 of 3



                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Carole E.
                                     2   DeAngelis (“Plaintiff”) and Defendant Equifax Information Services LLC,
                                     3   (“Defendant”) stipulate to dismiss with prejudice Plaintiff’s claims against
                                     4   Defendant only in this matter. Each party will bear its own costs, disbursements,
                                     5   and attorney fees.
                                     6
                                     7   DATED this 22nd day of March 2019.
                                     8
                                     9   KAZEROUNI LAW GROUP, APC
                                    10
                                         By: /s/ Michael Kind
                                    11   Michael Kind, Esq.
                                         6069 S. Fort Apache Rd., Ste. 100
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Las Vegas, NV 89148
      Las Vegas, NV 89148




                                    13   Attorneys for Plaintiff
                                    14
                                         CLARK HILL PLLC
                                    15
                                         By: /s/ Jeremy J. Thompson
                                    16
                                         Jeremy J. Thompson, Esq.
                                    17   3800 Howard Hughes Parkway, Suite 500
                                         Las Vegas, Nevada 89169
                                    18
                                         Attorneys for Defendant Equifax Information Services, LLC
                                    19
                                                                                  ORDER
                                    20
                                            Based on the parties' stipulation [ECF  No.SO
                                                                                IT IS   30],  which I construe as a joint motion under Local Rule
                                                                                           ORDERED.
                                    21   7-1(c) because it was signed by fewer than all the parties or their attorneys, and with good cause appearing,
                                         IT IS HEREBY ORDERED that ALL CLAIMS AGAINST DEFENDANT EQUIFAX INFORMATION
                                    22
                                         SERVICES, LLC are DISMISSED with          prejudice,
                                                                                UNITED        each sideDISTRICT
                                                                                           STATES       to bear its own  fees and costs.
                                                                                                                      JUDGE
                                    23
                                                                                Dated: _____________________________
                                                                                       _________________________________
                                    24
                                                                                          U.S. District Judge Jennifer A. Dorsey
                                    25                                                    Dated: March 23, 2019
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !2                   CASE NO. 2:18-cv-01646-JAD-PAL
